         Case 1:18-cv-00500-LY Document 97 Filed 11/02/20 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION

WHOLE WOMAN’S HEALTH                       §
ALLIANCE, et al.,                          §
                                           §
                       Plaintiffs,         §
v.                                         §        CAUSE NO. 1:18-CV-00500-LY
                                           §
KEN PAXTON, Attorney General               §
of Texas, in his official capacity,        §
et al.,                                    §
                                           §
                      Defendants.          §


             STATE DEFENDANTS’ RESPONSE TO PLAINTIFFS’
                NOTICE OF SUPPLEMENTAL AUTHORITY


     State Defendants, 1 by and through counsel, hereby provide this response to

Plaintiffs’ Notice of Supplemental Authority, Docket No. 92, pertinent to State De-

fendants’ pending motion to dismiss, Docket No. 33.

     Plaintiffs identify three recent decisions that they believe support their argu-

ments that State Defendants’ motion to dismiss should be denied. State Defendants




     1Defendants Ken Paxton, Attorney General of Texas; Cecile Young, Executive
Commissioner of the Texas Health and Human Services Commission; Dr. John W.
Hellerstedt, Commissioner of the Texas Department of State Health Services; and
Stephen Brint Carlton, Executive Director of the Texas Medical Board, were all sued
in their official capacities. Ms. Young and Mr. Carlton were not originally named De-
fendants but are automatically substituted for their predecessors pursuant to Federal
Rule of Civil Procedure 25(d).



                                          1
         Case 1:18-cv-00500-LY Document 97 Filed 11/02/20 Page 2 of 6




will take each case in turn, showing that none of those decisions support Plaintiffs’

position. This Court should grant State Defendants’ motion to dismiss.

I.   Whole Woman’s Health v. Paxton, No. 17-51060, 2020 WL 6218657 (Oct. 13,
     2020) 2

     On October 30, the Fifth Circuit sua sponte granted en banc review in this case,

vacating the panel opinion. Order, Whole Woman’s Health v. Paxton, No. 17-51060

(5th Cir., issued Oct. 30, 2020). The en banc Fifth Circuit will hear argument in Jan-

uary and presumably decide whether to follow Chief Justice Roberts’s concurring

opinion in June Medical Services LLC v. Russo, 140 S. Ct. 2103 (2020), which rejected

the benefits/burdens balancing test relied on by Plaintiffs here to sustain their law-

suit. As explained in Judge Willett’s dissent to the now-vacated panel opinion, the

Chief Justice’s June Medical opinion is controlling—a holding also reached by the

Sixth and Eighth Circuits. Whole Woman’s Health, 2020 WL 6218657, at *12-*17 &

n.56 (Willett, J., dissenting) (citing EMW Women’s Surgical Center, P.S.C. v. Fried-

lander, No. 18-6161, 2020 WL 6111008 (6th Cir. Oct. 16, 2020), and Hopkins v. Jegley,

968 F.3d 912 (8th Cir. 2020)).

     For the reasons described in State Defendants’ prior briefing, the benefits/bur-

dens language in Whole Woman’s Health v. Hellerstedt, 136 S. Ct. 2292, 2309 (2016),

did not work a sea change in abortion precedent that would render nearly every abor-

tion law in Texas, including many long-standing and commonsense regulations, un-




     2 Plaintiffs’ citation is to the original opinion that was issued without Judge Wil-
lett’s dissent. The updated opinion is found at the citation listed above.


                                           2
         Case 1:18-cv-00500-LY Document 97 Filed 11/02/20 Page 3 of 6




constitutional. Docket No. 33 (State Defs.’ Mot. to Dismiss) at 29-31. Plaintiffs’ alle-

gations fail to meet basic pleadings standards under any articulation of the undue-

burden test and should be dismissed.

II. Whole Woman’s Health All. v. Hill, 1:18-CV-01904-SEB-MJD, 2020 WL
    5994460 (S.D. Ind. Oct. 9, 2020)

    Plaintiffs next cite a district court case from Indiana, which also purports to fol-

low the balancing test from Hellerstedt. Even so, the court rejected many of the legal

challenges brought by the plaintiffs in that case—legal challenges that closely resem-

ble those brought here. Whole Woman’s Health All., 2020 WL 5994460, at *55 (sum-

marizing claims granted and denied). As the court explained, even under its view of

Hellerstedt, the burdens must be “substantial,” and the benefits must be “nil” or “de

minimus” before a law may be declared unconstitutional. Id. at *29.

    Plaintiffs also point out that the Indiana court rejected the defendants’ standing

arguments. But (1) the defendants did not make the same standing arguments that

are made here, id. at *3 (describing argument that plaintiff-physician did not actually

have patients in Indiana), and (2) binding Fifth Circuit precedent requires Plaintiffs

to include specific standing allegations that articulate how each law injures them or

their patients such that an injunction would remedy the injury. In re Gee, 941 F.3d

153, 161-65 (5th Cir. 2019) (per curiam). Plaintiffs have not done so here.

III. Adams & Boyle, P.C. v. Slatery, 3:15-CV-00705, 2020 WL 6063778 (M.D.
     Tenn. Oct. 14, 2020)

    Finally, Plaintiffs cite a Tennessee district court for the proposition that waiting

periods can be unconstitutional despite the Supreme Court’s decision that upheld a

waiting period in Planned Parenthood of Southeastern Pennsylvania v. Casey, 505


                                           3
          Case 1:18-cv-00500-LY Document 97 Filed 11/02/20 Page 4 of 6




U.S. 833, 885-87 (1992) (plurality op.). The Tennessee court’s decision was issued two

days prior to the Sixth Circuit’s decision in EMW Women’s Surgical Center, 2020 WL

6111008, which held that Chief Justice Roberts’s opinion in June Medical was con-

trolling. Moreover, whether a group of Tennessee plaintiffs has proven an undue bur-

den has no bearing on whether Plaintiffs in this case have alleged facts demonstrat-

ing an undue burden. As explained in the State Defendants’ reply in support of their

motion to dismiss, Plaintiffs’ allegations here are no different than the district court’s

findings in Casey—findings that were insufficient to hold the law unconstitutional.

Docket No. 46 (State Defs.’ Reply in Support of Mot. to Dismiss) at 18. Because Plain-

tiffs have not pleaded anything different than Casey, their claims should be dis-

missed.

                                   CONCLUSION

    Pursuant to the arguments and authority already briefed, the Court should grant

the State Defendants’ motion and dismiss Plaintiffs’ case in its entirety.




                                            4
Case 1:18-cv-00500-LY Document 97 Filed 11/02/20 Page 5 of 6




                        Respectfully submitted.

                        KEN PAXTON
                        Attorney General of Texas

                        BRENT WEBSTER
                        First Assistant Attorney General

                        RYAN L. BANGERT
                        Deputy First Assistant Attorney General

                        DARREN L. MCCARTY
                        Deputy Attorney General for Civil Litigation

                        THOMAS A. ALBRIGHT
                        Chief, General Litigation Division

                           /s/ Benjamin S. Walton
                        BENJAMIN S. WALTON
                        Texas Bar No. 24075241
                        Assistant Attorney General

                        BETH KLUSMANN
                        Texas Bar No. 24036918
                        Assistant Solicitor General

                        Office of the Attorney General
                        P.O. Box 12548
                        Austin, Texas 78711-2548
                        (512) 463-2120 – Phone
                        (512) 320-0667 – Fax
                        benjamin.walton@oag.texas.gov
                        beth.klusmann@oag.texas.gov

                        Counsel for Defendants Ken Paxton,
                        Cecile Young, Dr. John W. Hellerstedt, and
                        Stephen Brint Carlton




                             5
         Case 1:18-cv-00500-LY Document 97 Filed 11/02/20 Page 6 of 6




                          CERTIFICATE OF SERVICE

       I hereby certify that on November 2, 2020, a true and correct copy of this doc-
ument was electronically filed using the Court’s CM/ECF system, which will send
notification of such filing to the following counsel of record:

Patrick J. O’Connell                                Stephanie Toti
LAW OFFICES OF PATRICK J. O’CONNELL PLLC            stoti@lawyeringproject.org
2525 Wallingwood Dr., Bldg. 14                      Amanda Allen
Austin, TX 78746                                    aallen@lawyeringproject.org
(512) 222-0444                                      Juanluis Rodriguez
pat@pjofca.com                                      prodriguez@lawyeringproject.org

Dipti Singh                                         LAWYERING PROJECT
LAWYERING PROJECT                                   25 Broadway, 9th Floor
811 W 7th. St., Fl. 12                              New York, NY 10004
Los Angeles, CA 90017                               (646) 490-1083
(646)480-8973                                       Fax: (646) 480-8762
dsingh@lawyeringproject.org

TRAVIS COUNTY ATTORNEY
Anthony J. Nelson, Assistant County Attorney
P.O. Box 1748
Austin, TX 78767
(512) 854-9415
Fax: (512) 854-4808
tony.nelson@traviscountytx.gov


                                             /s/ Benjamin S. Walton
                                       BENJAMIN S. WALTON
                                       Assistant Attorney General




                                          6
